EXHIBIT 10.18.10

OLD DOMINION FREIGHT LINE, INC.
NON-EXECUTIVE DIRECTOR COMPENSATION STRUCTURE
EFFECTIVE DATE – JANUARY 1, 2016


 
Annual Retainer
Annual Phantom
Director Role
Amount
Stock Grant Amount
Member (all non-executive directors)
$75,000
$100,000
Lead Independent Director (1)
20,000
—
Audit Committee Chairman (1)
20,000
—
Compensation Committee Chairman (1)
10,000
—
Governance and Nomination Committee Chairman (1)
10,000
—



(1) 
Each non-executive Chairman of a Board Committee and the Lead Independent
Director receives this annual retainer in addition to the $75,000 annual
retainer paid to all non-executive directors.


